DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 3/1/2022.
Claims 1, 5, 7, 9, and 13-17 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Michael Monaco (Reg Nbr 52,041) on March 11, 2022.
The application has been amended as follows: 

For claim 5, on line 2, delete “4,” and insert --,--.

Note: this examiner’s amendment is made to address a minor typographical issue.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 7, 9, and 13-17 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“circuitry configured to transmit Downlink Control Information (DCI) on a Physical Downlink Control Channel (PDCCH) to a first terminal device among the plurality of terminal devices, the DCI including time resource information and frequency resource information, the time resource information and frequency resource information indicating one or more resources for a Physical Sidelink Control Channel (PSCCH) for transmitting Sidelink Control Information (SCI) and a Physical Sidelink Shared Channel (PSSCH) for transmitting data in communication between a plurality of terminal devices in a resource pool,
wherein time resource information and frequency resource information are used by the first terminal device to transmit the PSSCH scheduled by the SCI included in the PSCCH to a second terminal device different from the first terminal device after waiting a predetermined time for PSSCH preparation,
wherein an ACK/NACK response to the PSSCH is transmitted in a channel for a sidelink ACK/NACK in the resource pool from the second terminal device to the first terminal device after waiting a gap time for the channel for the sidelink ACK/NACK, and
wherein one or more resources for the PSCCH and the PSSCH, and a resource for the channel for the sidelink ACK/NACK, are associated each other“ in combination with other claim limitations as recited in independent claim 1, independent claim 15, independent claim 16, and independent claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 11, 2022